Citation Nr: 1816909	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO. 16-51 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in relative equipoise that the Veteran's COPD is etiologically related to service.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for COPD have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for COPD has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for COPD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran contends his COPD is a result of his active service. The evidence is in relative equipoise and the claim will be granted.

The Veteran's service treatment records document an extensive history of treatment for chronic cough as well as for recurrent bronchitis, pneumonia, and pleurisy. An April 1984 record notes the Veteran had a history of decreased pulmonary function. In November 1987, treatment records note the Veteran had a chronic cough since approximately 1957.

In April 2012, the Veteran's private physician opined that the Veteran's COPD was etiologically related to his active service. Specifically, the physician indicated that the Veteran's recurrent bronchitis and pneumonia during service caused his current COPD.

In September 2013, the Veteran's private physician again opined that the Veteran's COPD was etiologically related to his active service. He again reasoned that the presence of recurrent bronchitis, pneumonia, and pleurisy during service caused the Veteran's current COPD, independent of the Veteran's history of smoking.

The opinions provided by the private physician are factually informed, and comprehensive. See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches). 

Although the May 2013 VA examiner opined that the Veteran's COPD was not etiologically related to his active service, the examiner did not provide an adequate rationale. The examiner did not provide analysis of the Veteran's development of relevant symptoms in service, or the relation between the Veteran's COPD and his recurrent bronchitis, pneumonia, and pleurisy in service. The VA examiner noted that November 1987 treatment records reflect the Veteran had a chronic cough "felt to be due to cigarette smoking." However, these records note only that the examiner thought the Veteran's chronic cough was "possibly from smoking." 

Accordingly, the May 2013 VA examiner's opinion is not sufficient. . See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for COPD have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for COPD is granted.



____________________________________________
Cynthia M. Bruce
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


